Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 6, 2018

                                      No. 04-18-00647-CV

                IN THE INTEREST OF J.D.H. AND D.M.D.C., CHILDREN,

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01776
                          Honorable Richard Garcia, Judge Presiding

                                         ORDER
        Appellant appeals the trial court’s termination of her parental rights. Appellant’s court-
appointed attorney has filed a brief and motion to withdraw pursuant to Anders v. California, 386
U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal. We have
held that in parental-termination appeals, a procedure akin to Anders is necessary to best protect
the statutory right to counsel on appeal, to provide a procedural mechanism for counsel to fulfill
his ethical obligations, to assist the court in deciding appeals, and to provide consistent
procedures for all indigent litigants. See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at
*4 (Tex. App.—San Antonio 2003, no pet.). In compliance with the procedure set out in Anders,
appellant’s attorney has shown that he sent a letter to appellant, which explained her right to
review the record and file a pro se brief. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re R.R., 2003 WL 21157944, at *4. In the letter to appellant, counsel stated that he had
enclosed copy of the brief. See Kelly, 436 S.W.3d at 313; In re R.R., 2003 WL 21157944, at *4.

        Counsel’s letter also advised appellant that if she wished to review the appellate record,
she must file a motion in this court. Counsel also enclosed a form motion for this purpose. See
Kelly, 436 S.W.3d at 313; In re R.R., 2003 WL 21157944, at *4. To date, no request for the
record has been filed.

       If appellant desires to file a pro se brief, we ORDER that she do so on or before
December 28, 2018. If appellant files a pro se brief, appellee may file a responsive brief no later
than twenty days after the date appellant’s pro se brief is filed in this court



                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2018.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court